December 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      PERLINA HERNANDEZ, Appellant

NO. 14-13-01038-CV                          V.

                       IDELFONSO TORRES, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on October 14, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Perlina Hernandez.
      We further order this decision certified below for observance.